Br the Court.
Hilton, J.
We think the fact whether the
We plaintiff had money in the savings bank at the time stated by her was material, and the facts shown by the affidavit, if known at the time, might have produced a very material effect on the minds of the jury. She was testifying to her pecuniary ability, and, to fortify her evidence, referred to the fact of her having bought the goods on credit, because she wanted to secure the interest on her money then in the savings hank. This circumstance was a material one tending to strengthen her evidence with the jury, and was denying a fact upon which she founded her statement respecting her ability to purchase and pay for the property in question.
flow far it influenced the jury, of course we cannot say, but it is a material fact in the case, nevvly discovered, and falls within the case cited in the opinion at Special Term.
Order affirmed.